Citation Nr: 1309782	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 1998.  This case came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2010, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims files.  

When this case was before the Board in January 2011, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for asthma was resolved by a May 2012 rating decision granting service connection for that disability.  The case has now been returned to the Board for further appellate action on the claim for service connection for conjunctivitis.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does not currently contain any evidence pertinent to the claim that is not already included in the paper claims file.


FINDING OF FACT

Chronic allergic conjunctivitis was present in service but was not found on the service entrance examination; the evidence does not clearly and unmistakably demonstrate that the disability underwent no permanent increase in severity as a result of active duty.






CONCLUSION OF LAW

The criteria for service connection for allergic conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012) before the Board decides the claim.

Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

Factual Background and Analysis

When examined in November 1988 in connection with his enlistment, the Veteran reported that he had hay fever from grass, dirt, pollen and weeds.  The report of the medical examination contains a notation of hay fever, not considered disqualifying.  No conjunctivitis was noted on physical examination and the Veteran's eyes were described as clinically normal.  In June 1989, during his first month of active duty, the Veteran was assessed with left eye conjunctivitis.  In May 1990, he was noted to have conjunctivitis in both eyes and the clinical assessment was seasonal allergic rhinitis.  A May 1991 allergy clinic note states that the Veteran had had rhinitis since childhood with symptoms including itchy, watery eyes.  The clinical assessment was allergic conjunctivitis with failed medical management.  The Veteran was subsequently treated for conjunctivitis in 1992, 1995, and 1996.  The Veteran underwent a service separation examination in March 1998; he reported a history of eye trouble, hay fever and sinusitis.  The examining physician noted that the Veteran had been receiving allergy shots since 1992, and indicated that the Veteran's hay fever was due to his allergies.

Review of the post-service evidence of record reveals that the Veteran was treated for eye problems.  He had been prescribed ophthalmic anti-inflammatory medication and/or eye drops by VA going back at least to August 2000.  An August 2001 note indicates that the Veteran had been treated for vernal conjunctivitis in each eye.  VA treatment records dated between 2001 and 2011 indicate continued treatment for conjunctivitis.  

The Veteran, in written statements, and in his October 2010 hearing testimony, reported that he had been treated for allergies when he was a child and this treatment had included patches over his eyes, ointments and eye drops.  An October 2010 letter from the Veteran's mother states that he had been treated for allergies when he was a boy.  An October 2010 letter from the Veteran's sister states that the Veteran had had very bad allergies during his childhood wherein grass and weeds caused him to have red itchy eyes.  She further stated that after the Veteran entered the Army, he continued to have the same problems.

The evidence of record includes a letter from a VA staff optometrist; this October 2010 letter indicates that the optometrist had examined the Veteran on numerous occasions for symptoms related to allergic conjunctivitis.  The optometrist noted that the Veteran had service connection for allergic rhinitis and stated that since the tissues of the nasal mucosa were similar in many ways to that of the ocular conjunctival mucosa and since both areas display Type I hypersensitivity immune responses, it was more likely than not that the Veteran's allergic conjunctivitis was related to the same service conditions that resulted in his service-connected rhinitis.

An October 2010 letter from a VA physician who had been treating the Veteran for more than five years states that the Veteran had been treated for recurrent conjunctivitis and rhinitis during that time and that these were the result of chronic allergies.  The physician noted that the Veteran had been granted service connection for allergic rhinitis and that he had been treated in service for allergic conjunctivitis.  The doctor stated that the conjunctivitis and rhinitis clearly would be part of the same symptom complex related to the Veteran's chronic allergies and that the association of conjunctivitis and rhinitis with allergies was well known.

The Veteran was afforded a VA eye examination in March 2011.  After reviewing the claims file and examining the Veteran, the examining optometrist rendered a diagnosis of chronic allergic conjunctivitis in both eyes.  The optometrist stated that it was as likely as not that the Veteran's ocular allergies were associated with his systemic allergies which often have a congenital basis.  The VA optometrist noted that determining the time of onset of any underlying etiology would be difficult at best.

The evidence shows that allergic conjunctivitis was not found on the service entrance examination and chronic conjunctivitis was present in service.  The evidence does not clearly and unmistakably demonstrate that the disorder did not permanently increase in severity as a result of service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for this disability.


ORDER

Service connection for conjunctivitis is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


